DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a bag clamping device for a material bag filling system, comprising at least one material bag, a direction extending along a length of the at least one material bag being defined as an X direction, a direction extending along a width of the at least one material bag being defined as a Y direction, and a direction extending along a height of the at least one material bag being defined as a Z direction; the bag clamping device including at least one pair of X-axis rails disposed on a wall and parallel to the X direction, at least one Z-axis rail slidable along the at least one pair of X-axis rails, a Y-axis rail slidable along the at least one Z-axis rail, a pair of cantilevers slidable along the Y-axis rail, a pair of electric clamps disposed on the pair of cantilevers, and a pair of blowers disposed on respective ends of the pair of electric clamps.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731